DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner notes that the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy
Claims 11-30 recite numerous claim elements that do not include a defining article (i.e. “a”, “the”, “said”). Some non-limiting examples include “laser scanner”, “arrangement”. This renders the claims indefinite as a lack of a defining article for these terms makes the terms unclear with regard to proper antecedent basis. Appropriate correction is required. 
Claims 12-20 are indefinite, as these claims depend from claims 1-9 which have been canceled. The proper dependency for claims 12-20 is therefore unclear. For examination purposes, dependency from claims 1-9 will be interpreted as dependency from claims 11-19, respectively. Appropriate correction is required.
Claim 11 recites “the design of which”. This renders the claim indefinite, as “the design of which” lacks proper antecedent basis, and it is therefore unclear what exactly “the design of which” is referring to. Appropriate correction is required.
Claim 11 recites “in front of which an edge region”. This renders the claim indefinite, as the term “of which” is vague and unclear (i.e. what is “of which” referring to?). Appropriate correction is required.
Claim 11 recites “a "safety" signal”. This renders the claim indefinite, since it is unclear why the word “safety” is in quotations. Appropriate correction is required.
Claim 11 recites “an evaluation unit being provided by means of which first object information is produced, namely whether an object was sensed in a hazard edge region” and “does not detect any object in the hazard region outside the hazard edge region, namely, on the basis of the intensity deviation”. This renders the claim indefinite due to the term “namely”, as it is unclear exactly what is intended to be claimed (i.e. are the claim limitations after “namely” required in the claim, or simply an example of the previous claim limitation?). Additionally, the phrase “being provided by means of which” is vague and unclear (i.e. what is being referred to by “of which”?). Appropriate correction is required.
Claim 11 recites “by means of which the received laser pulse is evaluated”. This renders the claim indefinite, as the term “of which” is vague and unclear (i.e. what is “of which” referring to?). Appropriate correction is required.
Claim 13 recites “the intensity sensing”. This renders the claim indefinite, as “the intensity sensing” lacks proper antecedent basis and is unclear. Examiner notes that consistent terminology and phraseology must be maintained throughout the claims. Appropriate correction is required.
Claim 16 recites “a laser scanner according to claim 1”. This appears to be a typographic error and should read “the laser scanner according to claim 1”. Appropriate correction is required.
Claim 17 recites “the corner portion”. This renders the claim indefinite, as “the corner portion” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claims 12, 14-15, 18-30 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 16-20, and 26-30 are rejected under 35 U.S.C. 102a1 as being anticipated by Zambon (US 2006/0169876).
Regarding claim 11, as best understood, Zambon discloses Laser scanner (See paragraph [0001]) for monitoring a monitoring region in front of an opening that can be closed by a closing means (See Figures 3-6, paragraph [0031]), the design of which closing means defines a hazard region in the monitoring region (See Figure 3), the monitoring region being delimited at least on one side by a frame (See Figure 6, paragraphs [0106-0109]), in front of which an edge region, comprising a laser transmitting/receiving unit (Figure 6, element 90, paragraph [0106]), furthermore a propagation time sensing unit being provided which determines the position of an object (22, 44, 46) in the monitoring region by means of a time of flight measurement (paragraphs [0007], [0084], and [0094-0096]) of a transmitted and received laser pulse, an evaluation unit being provided by means of which first object information is produced, namely whether an object was sensed in a hazard edge region by the propagation time measurement, furthermore an intensity sensing means (See at least paragraphs [0104-0109]) being provided, by means of which the received laser pulse is evaluated with respect to its intensity and the detected intensity is compared with a reference intensity stored in a memory unit, second object information being provided in the event of deviation beyond a certain threshold value, if the propagation time sensing means does not detect any object in the hazard region outside the hazard edge region namely, on the basis of the intensity deviation, whether an object is located in the hazard edge region, and a "safety" signal being generated by the evaluation unit if either the first or the second object information is positive

Regarding claim 12, Zambon discloses wherein the laser transmitting/receiving unit comprises an avalanche photodiode (See paragraph [0025]).  
Regarding claim 16, Zambon discloses at least partially circumferential frame, a closing means for closing the opening formed by the frame (See Figure 6), and a laser scanner (Figure 6, element 90, paragraph [0106]) according to claim 11, the laser scanner being mounted on the frame in such a way that the frame at least partially delimits the monitoring region of the laser scanner (See Figure 6).  
Regarding claims 17 and 26, Zambon discloses wherein the sensor is mounted in the corner portion of the frame (See Figure 6).  
Regarding claims 18 and 27, Zambon discloses that the frame is part of a window (Figure 6, element 96 is considered to be a “window”) or a window reveal.  
Regarding claim 19, Zambon discloses the closing means is controlled by a control unit that is connected to the laser scanner (See at least paragraphs [0106-0109]).
Regarding claims 20 and 28-30, Zambon discloses characterized in that the closing means is a window (Figure 6, element 96 is considered to be a “window”).  


Claims 11, 14-20, and 26-30 are rejected under 35 U.S.C. 102a1 as being anticipated by DE102006043615
Regarding claim 11, DE102006043615 discloses Laser scanner (Figures 1-2, element 3, See paragraph [0024]) for monitoring a monitoring region (Figures 1-2, element 1 in front of an opening that can be closed by a closing means, the design of 


Regarding claim 14, DE102006043615 discloses an initialization device is provided which enables an initialization of the laser scanner, with the reference intensity of a frame in the monitoring region being stored in the memory unit during initialization (See at least paragraphs [0024-0026])
Regarding claim 15, DE102006043615 discloses wherein the monitoring region, the hazard region, the edge region and the hazard edge region are defined during initialization (See Figures 1-2, elements 4.1 and 4.2, See at least paragraphs [0024-0026]).  
Regarding claim 16, DE102006043615 discloses an at least partially circumferential frame (See Figures 1-2), a closing means (See Figures 1-2) for closing the opening formed by the frame, and a laser scanner (Figures 1-2, element 3) according to claim 11, the laser scanner being mounted on the frame in such a way that the frame at least partially delimits the monitoring region of the laser scanner (See at least paragraph [0022]).  
Regarding claims 17 and 26, DE102006043615 discloses wherein the sensor is mounted in the corner portion of the frame (See Figures 1-2).
Regarding claims 18 and 27, DE102006043615 discloses the frame is part of a window or a window reveal (See at least paragraph [0021]).  
Regarding claim 19, DE102006043615 discloses wherein the closing means is controlled by a control unit that is connected to the laser scanner (See at least paragraph [0026]).  
Regarding claims 20 and 28-30, DE102006043615 discloses the closing means is a window (See at least paragraph [0021]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DE102006043615 in view of Zambon (US 2006/0169876).
Regarding claim 12, DE102006043615 does not explicitly indicate that the laser transmitting/receiving unit comprises an avalanche photodiode.  Zambon, however, teaches that it is known in the art to configure a Laser scanning device for use in sensor system for a movable barrier for providing presence and/or motion detection of a target object in a surveillance area in or near an entryway (See at least paragraph [0001]), including a transmitting/receiving unit which comprises an avalanche photodiode (See at least paragraph [0025]. See claim 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laser scanning device of DE102006043615 such that it included an avalanche photodiode, as taught by Zambon, since avalanche photodiodes are known in the art for use with laser scanning devices, as they are efficient and desirable for light intensity detection, and would function as intended with the laser scanning device of DE102006043615. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with 
Regarding claim 22, DE102006043615 discloses an initialization device is provided which enables an initialization of the laser scanner, with the reference intensity of a frame in the monitoring region being stored in the memory unit during initialization (See at least paragraphs [0024-0026])
Regarding claim 24, DE102006043615 discloses an at least partially circumferential frame (See Figures 1-2), a closing means (See Figures 1-2, see paragraph [0021]) for closing the opening formed by the frame, and a laser scanner (Figures 1-2, element 3) according to claim 12, the laser scanner being mounted on the frame in such a way that the frame at least partially delimits the monitoring region of the laser scanner (See at least paragraph [0022]).  


Claims 13, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DE102006043615 in view of Krupkin et al. (US 2009/0262760) (hereinafter Krupkin).
Regarding claim 13, DE102006043615 does not explicitly indicate that the intensity sensing is performed by means of pulse width evaluation. Krupkin, however, teaches that it is known in the art to configure a laser scanning device that includes an intensity sensing means (Figure 10B, element 556, see paragraphs [0169-0170]) such 

Regarding claim 23, DE102006043615 discloses an initialization device is provided which enables an initialization of the laser scanner, with the reference intensity of a frame in the monitoring region being stored in the memory unit during initialization (See at least paragraphs [0024-0026])
Regarding claim 25, DE102006043615 discloses an at least partially circumferential frame (See Figures 1-2), a closing means (See Figures 1-2, see paragraph [0021]) for closing the opening formed by the frame, and a laser scanner .  


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DE102006043615 in view of Zambon (US 2006/0169876), and further in view of Krupkin et al. (US 2009/0262760) (hereinafter Krupkin).
Regarding claim 21, DE102006043615 does not explicitly indicate that the intensity sensing is performed by means of pulse width evaluation. Krupkin, however, teaches that it is known in the art to configure a laser scanning device that includes an intensity sensing means (Figure 10B, element 556, see paragraphs [0169-0170]) such that a received laser pulse is evaluated by means of pulse width evaluation with respect to its intensity and the detected intensity is compared with a reference intensity (see paragraphs [0169-0170]) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laser scanning device of DE102006043615 such that the intensity sensing is performed by means of pulse width evaluation, as taught by Krupkin, as this would be a reliable and effective way to evaluate the intensity of the laser pulse, and since an evaluation method of this nature would function as intended for the laser scanning device of DE102006043615. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN B REPHANN/Examiner, Art Unit 3634